DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 01/04/2021.
Claims 1, 8, 9, 16, 17, 24, 25, 27 and 29 are amended. 
Claims 4, 5, 12, 13, 20 and 21 are cancelled. 
Claims 1-3, 6-11, 14-19 and 22-30 are pending.
Claims 1-3, 6-11, 14-19 and 22-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
101
The combination of Applicant’s previous limitations and added amendment including generating an audio signal based on the combination of audio data and a 
112
Due to Applicant’s amendments, prior 112 rejections have been withdrawn. 
103
Applicant agues Arentz does not teach “generating, by the broadcast device, a payment result audio signal based on combining the basic audio data and a payment result parameter comprised in the payment result.” Examiner respectfully disagrees.
Arentz teaches obtaining, by the broadcast device, basic audio data stored in the broadcast device, wherein the basic audio data is applied to a plurality of payment result audio signals (Figure 2, 11; ¶ 59, 60, 67, 78, 86, 97); 
Arentz - 0029 FIG. 2 is a diagram showing an example of the hardware configuration of a payer terminal and a store terminal according to the first embodiment... The extracting unit 78 is realized mainly by the processor 11 and the storing unit 12. The extracting unit 78 extracts sound in the inaudible frequency band from the input sound data acquired by the sound input unit 79 (step S502) and stores data indicating the extracted sound in the storing unit 12. …  The start response unit 71 of the store terminal 2 is realized mainly by the processor 11 and the storing unit 12. The start response unit 71 acquires, from Sound input to the microphone 18, the start information output by the payer terminal 1 and causes the speaker 17 of the store terminal 2 to output sound indicating an ACK signal responding to the start information. (¶ 29, 78, 86)

    PNG
    media_image1.png
    464
    652
    media_image1.png
    Greyscale


generating, by the broadcast device, a payment result audio signal based on combining the basic audio data and a payment result parameter comprised in the payment result (Figure 6; 11, 15 ¶ 86, 89, 97); 
Arentz - The payment-information transmitting unit 63 inputs the payment account information to the encoding unit 65 and the Sound output unit 66 as transmission data. Thus the payment-information transmitting unit 63 transmits the payment account information via Sound of the speaker 17 (step S107)… The result output unit 73 receives the payment result information indicating propriety of payment from the payment server (step S208). The result output unit 73 outputs information indicating a result of the payment on the basis of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 16-18, 24, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (2013/0297422) (“Hunter”), and in view of  Arentz (2014/0201069) (“Arentz”).
Regarding claims 1, 9 and 17, Hunter discloses receiving, at a broadcast device from a payment system, a binding success message indicating that a device identifier of the broadcast device is bound to a user account (¶ 59, 87, 88, 124, 137, 184, 196, 230, 232); 
Hunter -  the proximity broadcast receiver may be registered as relating to a trusted service for the user of the wireless identity transmitter, and therefore the 

wirelessly detecting, by a wireless probe module installed in the broadcast device, information about end-user devices (¶ 81, 118, 216, 431, 484); 
Hunter - proximity information of wireless identity transmitters may be estimated by proximity broadcast receivers and/or a server (e.g., a local computing device, a central server, etc.)…. For example, retail stores registered with the central server (i.e., registered services, etc.) may deploy proximity broadcast receivers (and/or wireless identity transmitters) to detect wireless identity transmitters (and/or proximity broadcast receivers) carried by customers registered with the central server.  (¶ 81, 431)

reporting, by the broadcast device, the information about end-user devices to the payment system (¶ 61, 81, 138-140, 167, 168, 209, 212, 216, 432, 433, 455);
Hunter - Based on signal strength of received broadcast messages or concurrent sighting messages from more than one proximity broadcast receiver, a server may determine the proximity broadcast receiver closest to the wireless identity transmitter… a retail store that deploys proximity broadcast receivers to relay customers' proximity information to the central server may want to be 
 
receiving, at the broadcast device, data corresponding to a push condition, wherein the data corresponding to the push condition is sent from the payment system when the payment system determines that the information about end-user devices satisfies the push condition, the push condition being preset for the user account (¶ 75, 89, 91, 140-142, 167, 189-190, 227, 376, 426, 434, 438-441)
Hunter -The resulting return message may include confirmation that the identities of the registered user of the wireless identity transmitter and the user match (i.e., the in-store person matches the user indicated in the central server as relating to the wireless identity transmitter). Additionally, if the identities are the same, the return message may include additional information to assist in the transactions, such as payment information, credit card numbers, or contact information for follow-up communications….  the proximity broadcast receiver may process the return message 1502 and the message 1556 and may store, utilize, and/or evaluate data of the return message 1502. For example, the stationary proximity broadcast receiver may detect software instructions within the return message 1502 or the message 1556, such as an instruction to re-calibrate a radio within the proximity broadcast receiver, and may perform operations in response to detecting the software instructions….  (¶189, 227)


Hunter-  a diagram 2500 showing a retail store aisle 2502 with a proximity broadcast receiver 142 … the display 2504 may receive software instructions from a local server instructing the display 2504 to render a text message, an audio file, or a video. In various embodiments, the display 2504 may receive instructions to render advertisements and messages directed to passing by customers. For example, the display 2504 may present a personalized message to a passing by customer, requesting the customer to pay attention to products at the end cap… For example, the proximity broadcast receiver 142 may be configured to receive return messages from the central server and may transmit text and/or audio data to the display 2504 for rendering as images…  the central server may transmit the return message to a proximity broadcast receiver connected to a display within the proximate marketing area, such as the proximity broadcast receiver that transmitted the received sighting message. The proximity broadcast receiver may receive the return message and may render marketing information, such as a video advertisement for a certain product, on an LCD screen connected to the proximity broadcast receiver. (¶ 348-350, 376)

in response to the payment system successfully processing a payment request for the user account and identifying, based on the device identifier, the broadcast device, receiving, at the broadcast device from the payment system, a payment result corresponding to the payment request (¶ 76, 77, 84, 127, 366, 373, 391);
Claim interpretation- “in response to the payment system successfully processing a payment request for the user account and identifying, based on the device identifier, the broadcast device”. The limitation recites functions of the payment system and is outside the function of the claimed structure of the broadcast device. 
Hunter- the central server may transmit messages to devices (e.g., local servers, proximity broadcast receivers, etc.) associated with registered services that include customer behavior information indicating…redeemed loyalty points for a purchase, and/or redeemed a coupon… the central server may identify relevant marketing information to transmit based on previous behaviors of customers (e.g., previous walking routes through the retail store, average time dwelling in a particular department, repeat visits, previous purchases, etc.), and may involve loyalty or rewards programs. For example, the central server may identify relevant marketing information that includes a coupon for a product that the customer has purchased before. As another example, the marketing information may be a promotional offer that encourages the customer to purchase a product by which he/she has walked numerous times. (¶ 77, 84)

periodically reporting, by the broadcast device and to the payment system, device data of the broadcast device wherein the broadcast device is unbound from the user account upon a determination by the payment system that the broadcast device is a security risk (¶ 61, 167, 168, 185, 213)
Claim Interpretation – “so that the broadcast device is unbound from the user account upon a determination by the payment system that the broadcast device is a security risk”. According to the disclosure (¶ 73, 90), “the smart broadcasting device can periodically report device data of the device to the payment system… In response to determining that the operating system version number is the latest and the speaker firmware number is correct, the payment system can determine that the corresponding smart broadcasting device is not at a security risk… if the unbound query result is received, it can be determined that the account binding is abnormal, and then the LED status indicator can be controlled to flash a red light for prompting. In response to determining, based on the LED status indicator, that the account binding is abnormal, the merchant can check by using the client, to resolve binding abnormality in time, thereby alleviating a problem that payment result audio cannot be broadcasted due to the binding abnormality.” The language “so that the broadcast device is unbound from the user account upon a determination by the payment system …” is a result and therefore has not patentable weight (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” See MPEP 2111.04. Secondly, the claim is directed to the broadcast device but limitation is directed to the functions of the payment system and not the broadcast device, “so that the broadcast device is unbound from the user account” recites result language of a function by an entity 
Hunter -  the proximity broadcast receiver may continuously be in a monitoring mode, or begin listening for particular identifiers in response to an alert (or search activation message) received from a central server… the proximity broadcast receiver may generate a sighting message based on information from the received broadcast message and other associated data. In particular, the sighting message may include an identifier specific to the wireless identity transmitter that transmitted the received broadcast message, such as a rolling identifier (i.e., an encoded device identifier), MAC address, or other unique code that may be used to identify the particular wireless identity transmitter. In alternate embodiments, the wireless identity transmitter's identifier may be received as part of a pairing process. The other associated data may include various information related to the receipt of the broadcast message, such as the time the proximity broadcast receiver received the broadcast message, location information, the proximity broadcast receiver's identification information, related services (e.g., associated merchants), and signal strength information. In other words, the proximity broadcast receiver may associate data about present conditions (e.g., a timestamp, GPS coordinates, Cell ID of the closest base station, etc.) with the broadcast message and/or the wireless identity transmitter's identifier…. In an embodiment, the proximity broadcast receiver may retransmit sighting messages a predefined number of times over a period of time when no return message is received… a sighting message with out-of-date or incomplete 

Hunter does not disclose obtaining, by the broadcast device, basic audio data stored in the broadcast device, wherein the basic audio data is applied to a plurality of payment result audio signals; generating, by the broadcast device, a payment result audio signal based on combining the basic audio data and a payment result parameter comprised in the payment result; outputting, from the broadcast device, a payment result voice sound based on the payment result.

Arentz teaches obtaining, by the broadcast device, basic audio data stored in the broadcast device, wherein the basic audio data is applied to a plurality of payment result audio signals (Figure 2, 11; ¶ 59, 60, 67, 78, 86, 97); 
Arentz - 0029 FIG. 2 is a diagram showing an example of the hardware configuration of a payer terminal and a store terminal according to the first embodiment... The extracting unit 78 is realized mainly by the processor 11 and the storing unit 12. The extracting unit 78 extracts sound in the inaudible frequency band from the input sound data acquired by the sound input unit 79 (step S502) and stores data indicating the extracted sound in the storing unit 12. …  The start response unit 71 of the store terminal 2 is realized mainly by the processor 11 and the storing unit 12. The start response unit 71 acquires, from Sound input to the microphone 18, the start information output by the payer 

    PNG
    media_image1.png
    464
    652
    media_image1.png
    Greyscale


generating, by the broadcast device, a payment result audio signal based on combining the basic audio data and a payment result parameter comprised in the payment result (Figure 6; 11, 15 ¶ 86, 89, 97); 
Arentz - The payment-information transmitting unit 63 inputs the payment account information to the encoding unit 65 and the Sound output unit 66 as transmission data. Thus the payment-information transmitting unit 63 transmits the payment account information via Sound of the speaker 17 (step S107)… The result output unit 73 receives the payment result information indicating propriety 

outputting, from the broadcast device, a payment result voice sound based on the payment result audio signal (¶ 86, 87, 97, 118); 
Arentz - When payment result information indicates payment permission (Y in step S210), the result output unit 73 passes data of success sound to the sound output unit 76 and causes the speaker 17 of the store terminal 2 to output the success sound (step S211). When the payment result information indicates payment non permission (Y in step S210), the result output unit 73 passes data of failure sound to the sound output unit 76 and causes the speaker 17 of the store terminal 2 to output the failure sound (step S212). (¶ 97)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunter (¶ 2), which teaches better ways to present real-time proximate marketing to customers”  and Arentz (¶ 6), which teaches “ means for acquiring transmission data; encoding means for outputting output sound data ” in order to provide an auditory confirmation of satisfied conditions or payments that a user can recognize (Arentz; ¶ 25, 86, 97).
Regarding claims 2, 10 and 18, Hunter discloses wherein the wireless probe module is a Wi-Fi probe module (¶ 161, 165, 190, 224, 349).  
Regarding claims 8, 16 and 24, Arentz discloses wherein outputting the payment result voice sound comprises: outputting the payment result audio signal to a loudspeaker (¶ 57, 58, 84, 86, 97).
Regarding claims 26, 28 and 30, Hunter discloses in response to determining that the broadcast device is a security risk (¶ 213, 300),  sending, by the payment system and to a client device associated with the user account, a security prompt (¶ 215, 300, 301-5, 312, 313).  
Claims 3, 7, 11, 15, 19, 23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (2013/0297422) (“Hunter”), in view of  Arentz (2014/0201069) (“Arentz”), and further in view of Barnett et al. (2015/0271150) (“Barnett”).
Regarding claims 3, 11 and 19, Neither Hunter nor Arentz teach wherein the device data comprises an operating system version number and a speaker firmware number.  Barnett teaches wherein the device data comprises an operating system version number and a speaker firmware number(¶ 52, 59, 71, 81, 95, 96, 99, 106, 108, 123, 186, 192, 233, 234).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hunter, the audit report may include information associated with one or more devices associated with the merchant and/or the status of each of the one or more devices associated with the merchant…a device status (e.g., “active”, “lost”, “tampered”, “stored”, etc.),”  in order to check whether a device has been tampered with and ensure the correct registered device is used for a secure transaction (Barnett; ¶ 7-9, 52, 59, 71).
Regarding claims 7, 15 and 23, Hunter discloses detecting, by a near field communication (NFC) module of the broadcast device, an end- user device having an NFC function (¶ 144). Barnett teaches and sending information comprised in a payment graphic code to the end-user device by using an NFC technology (¶ 59, 74, 79, 91, 108, 176-178, 182, 183).  
Regarding claims 25, 27 and 29, Barnett teaches determining, by the payment system, that the operation system version number is not the latest (¶ 95, 99, 105, 106, 137, 161, 192, 218); and in response to determining that the operation system version number is not the latest, determining, by the payment system, that the broadcast device is a security risk (¶ 95, 99, 105, 106, 137, 161, 192, 218).  
Claims 6, 14 and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (2013/0297422) (“Hunter”), in view of Arentz (2014/0201069) (“Arentz”) and further in view of Corl (2014/0276143) (“Corl”).
Regarding claims 6, 14 and 22, Hunter discloses sending, by the broadcast device, a binding query request to the payment system to query whether the broadcast device is bound to the user account (¶ 59, 87, 88, 124, 137, 196, 230, 232); receiving a query result returned by the payment system (¶ 59, 87, 88, 124, 137, 184, 196, 230, wherein the status indication mechanism includes a multi-colored light-emitting diode (LED) device, and wherein each status of the medical device corresponds to a different light color emitted by the LED device”  in order to visually inform users about the status of a device (Corl; ¶ 2, 3, 72).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson et al. (9,449,327) – teaches the merchant alert and detection of user presence 
Hemphill et al. (8,806,209) (“Hemphill”) – teaches scanning code for request to bind device with account.
Feng et al. (2016/0342974) – teaches payment transaction and “broadcasting” 
Win et al. (2018/0247296) – teaches the broadcast device and interactions with the end users
Ren et al. (9,954,691) – teaches unbinding intelligent devices from user accounts
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685